Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release: May 6, 2013 Financial Media Otter Tail Corporation Announces Strong First Quarter Earnings and Reaffirms 2013 Earnings Guidance FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended March31,2013. Summary: ● Consolidated net income and diluted earnings from continuing operations totaled $15.2 million and $0.41 per share, respectively, compared with $10.2 million and $0.28 per share for the first quarter of 2012. ● Consolidated net income and diluted earnings from continuing and discontinued operations totaled $15.4million and $0.41 per share, respectively, compared with $7.2 million and $0.20 per share for the first quarter of 2012. ● Consolidated revenues from continuing operations were $218.0 million compared with $219.9 million for the first quarter of 2012. CEO Overview “We are pleased with our 2013 first quarter results,” said Otter Tail Corporation President and CEO Jim McIntyre. “We have continued the execution of our strategy to reduce the number of platforms and operating companies. Our initiatives to drive operational excellence and improved financial performance within this much tighter and stronger portfolio of companies are beginning to pay off. “Earnings from our Electric segment met our expectations as a result of more seasonally normal weather in the first quarter of 2013 compared with the unusually mild winter of 2012. Net income for the Electric segment was up 8.3% over 2012 as a result of the impact of the weather on sales and increased revenues from returns on investments in CapX2020 and Midwest Transmission System Operator (MISO) Multi-Value Projects (MVPs). “Our Plastics segment, which includes PVC pipe manufacturers Northern Pipe Products and Vinyltech, had a very strong quarter, experiencing higher-than-expected sales volumes and net income, with slightly improved margins. Sales volume from our Vinyltech plant in Arizona increased 11.1% as housing markets began to show improvement in South Central and Southwest regions of the United States. Sales volume from Northern Pipe Products in Fargo increased 2.0%, despite the harsh winter in the region. 1 “Our Construction segment reported a $3.1 million reduction in net losses quarter over quarter. Foley, our mechanical and prime contractor on industrial projects, which had experienced cost overruns in 2012, showed substantial improvement due mainly to modifications of Foley's internal bidding and estimating project reviewprocedures, and deployment of additional resources. The adverse weather throughout the Midwest has resulted in delays and higher project costs for Aevenia, our electrical contractor. Consequently, despite the overall stronger execution by Foley, first quarter Construction segment performance fell short of our expectations. “Earnings from our Manufacturing segment were down slightly compared with first quarter 2012, but in line with management’s expectations. Despite revenues decreasing 10.5% from first quarter 2012, segment net income was down by only 4.2%, due to continued improvement in operations at BTD and T.O. Plastics. McIntyre concluded, “Based on continued strong results from our plastic pipe companies, which far exceeded our expectations for the first quarter of 2013, we are adjusting our earnings guidance by segment but reaffirming our overall guidance for 2013 diluted earnings per share from continuing operations of $1.30 to $1.55. With a solid first quarter behind us, we remain confident we are on course and on strategy for the year.” Cash Flow from Operations, Liquidity and Financing The corporation’s consolidated cash flow from continuing operations for the quarter ended March 31, 2013 was $10.2million compared with $9.0million for the quarter ended March 31, 2012. The following table presents the status of the corporation’s lines of credit as of March 31, 2013: (in thousands) Line Limit In Use On March 31, Restricted due to Outstanding Letters of Credit Available on March 31, Otter Tail Corporation Credit Agreement $ Otter Tail Power Company Credit Agreement Total $ On March 1, 2013 Otter Tail Power Company entered into a Credit Agreement with JPMorgan Chase Bank, N.A. providing for a $40.9 million unsecured term loan due June 1, 2014, which was fully drawn on March 1, 2013, with $25.1 million of the proceeds used to fund the redemption of all the 4.65% Grant County, South Dakota Pollution Control Refunding Revenue Bonds and 4.85% Mercer County, North Dakota Pollution Control Refunding Revenue Bonds outstanding on that date. Also on March 1, 2013, Otter Tail Power Company utilized approximately $15.7 million of loan proceeds to satisfy an intercompany note to the corporation that represented the corporation’s cumulative preferred shares which were redeemed on March 1, 2013. Borrowings under the Credit Agreement bear interest at LIBOR plus 0.875%. 2 Board of Directors Declared Quarterly Dividends As previously announced, on May 3, 2013 the corporation’s Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable June 10, 2013 to shareholders of record on May15, 2013. Segment Performance Summary Electric Electric revenues and net income were $101.0 million and $11.9 million, respectively, compared with $90.0million and $11.0 million for the first quarter of 2012. Electric retail revenues increased $10.9 million, as a result of: ● a $6.6 million increase in revenue related to an 8.8% increase in retail kilowatt-hour (kwh) sales resulting from colder weather in the first quarter of 2013 compared with the first quarter of 2012, as evidenced by a 33.8% increase in heating-degree days between the quarters, ● a $3.6 million increase in revenue related to higher fuel and purchased power prices, in part due to increased market demand for electricity caused by the colder winter and in part due to having to use higher cost generation sources and power purchases to meet the increased demand, ● a $0.5 million increase in Transmission Cost Recovery Rider revenues in Minnesota as a result of increased investment in transmission assets, and ● a $0.2 million increase in Renewable Resource Cost Recovery Rider revenue in North Dakota. Wholesale electric revenues from company-owned generation decreased $0.4 million, despite a 16.4% increase in wholesale electric prices, mainly as a result of a 32.5% decrease in wholesale kwh sales, as a greater proportion of available generation was used to serve retail load. Other electric operating revenues increased $0.6 million as a result of: ● a $1.3 million increase in MISO Schedules 26 and 26A transmission tariff revenue, driven in part by returns on and recovery of CapX2020 and MISO-designated MVP investment costs and operating expenses, offset by: ● a $0.7 million reduction in MISO Schedule 1 transmission tariff revenue related to a tariff change that went into effect on August 28, 2012. Net margins on forward energy contracts decreased $0.1 million between the quarters. Fuel costs increased $2.5 million as a result of an 11.4% increase in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators, combined with a 4.5% increase in the cost of fuel per kwh generated. Generation levels increased in response to higher demand due to more seasonal weather in the first quarter of 2013 compared to the first quarter of 2012. The average cost of fuel per kwh of generation increased, in part, because Otter Tail Power Company’s Coyote Station was shut down for generator repairs during the first seven weeks of 2013. 3 The cost of purchased power for retail sales increased $2.5million as a result of a 14.9% increase in kwhs purchased, combined with a 2.3% increase in the cost per kwh purchased. The increase in kwhs purchased was driven by increased demand due to the colder weather in 2013. Electric operating and maintenance expenses increased $2.7 million mainly due to the following: ● a $1.1 million increase in MISO Schedules 26 and 26A transmission service charges related to increasing investments in regional CapX2020 and MISO-designated MVPs, ● a $0.9 million increase in labor and benefit expenses related to increases in pension and retirement health benefit costs resulting from reductions in the discount rates related to projected benefit obligations, ● a $0.3 million Minnesota Pollution Control Agency annual operations fee paid in the first quarter of 2013 (this annual fee was paid in the second quarter in 2012), and ● a $0.3 million increase in property tax expense related to recent investments in transmission and distribution property, mainly in Minnesota. Otter Tail Energy Services Company (OTESCO) recorded a $0.4 million asset impairment charge related to wind farm development rights at its Sheridan Ridge and Stutsman County sites in North Dakota in the first quarter of 2012 as a potential sale of the rights did not occur as expected. OTESCO reported no activity in the first quarter of 2013. Income taxes in the Electric segment increased $2.5 million mainly as a result of a $3.4 million increase in income before income taxes. Manufacturing Manufacturing revenues and net income were $53.2 million and $3.3 million, respectively, compared with $59.4million and $3.5 million for the first quarter of 2012. ● At BTD, revenues decreased $6.2 million and net income decreased $0.4 million as a result of lower sales volume mainly due to reduced demand from customers in end markets serving the construction, energy and lawn and garden equipment industries. The decline in sales and its negative impact on net income was partially mitigated by a $0.6 million decrease in incentive compensation related to the reduction in sales. ● At T.O. Plastics, revenues decreased by $0.1 million while net income increased $0.2 million as a result of favorable raw material pricing and continuing productivity improvements. 4 Construction Construction revenues and net loss were $26.4 million and $1.1 million, respectively, compared with $35.6million and $4.2 million for the first quarter of 2012. ● Foley revenues decreased $5.3 million, while its net loss decreased by $3.6 million. Cost overruns and increased losses on certain major projects in progress in 2012 resulted in $6.5 million in pretax losses at Foley in the first quarter of 2012. This compares with only $0.5 million in additional losses in the first quarter of 2013 on the remaining major projects carried over from 2012. All of these projects were substantially complete by the end 2012. ● Aevenia’s revenues decreased $3.9 million and its net loss increased $0.5 million due in part to a harsher winter in 2013 delaying the start of many construction projects relative to the early start to construction that was facilitated by extremely mild weather in the first quarter of 2012. Aevenia’s first quarter 2012 revenues also included $1.3 million from Moorhead Electric, Inc., an Aevenia subsidiary that was sold in October 2012. Plastics Plastics revenues and net income were $37.4 million and $3.9million, respectively, compared with $34.9million and $3.3 million for the first quarter of 2012. The increase in revenue is the result of a 6.7% increase in pounds of PVC pipe sold and a 0.5% increase in the price per pound of pipe sold. Sales volume increased as construction and housing markets improved in the South Central and Southwest regions of the United States. Sales volume increases in these regions were partially offset by lower sales in the North Central United States due to a harsher winter in this region in 2013. The sales and price increases in combination with a 1.0% decrease in the cost per pound of pipe sold were the main factors contributing to the $0.6 million increase in Plastics segment net income. Corporate Corporate expenses, net-of-tax, decreased $0.6 million between the quarters, as a result of lower interest expenses related to the July 2012 early redemption of the corporation’s $50 million, 8.89% senior unsecured note and decreases in professional and contracted services expenses. These lower costs were partially offset by increases totaling $1.1 million in labor and benefit costs related to staffing additions to support the manufacturing and infrastructure platforms and stock incentive award accruals resulting from the strong performance of the corporation’s common stock price as measured against the stock performances of the corporation’s peer group of companies in the Edison Electric Institute Index in the first quarter of 2013. Discontinued Operations On February 8, 2013 the corporation closed on the sale of substantially all the assets of ShoreMaster for approximately $13.0 million in cash plus a future working capital true up of approximately $2.3 million expected to be received within 180 days of closing. In the first quarter of 2013, the corporation paid approximately $0.8 million in expenses related to the sale of ShoreMaster and also paid a $1.7 million working capital settlement to the purchaser of DMS Health Technologies, Inc., which was sold in February 2012. 5 2013-2017 Capital Expenditures The corporation plans to invest in generation and transmission projects for the Electric segment that are expected to positively impact the corporation’s earnings and returns on capital. In addition to the Big Stone Plant air quality control system project, current Electric segment projects include investment in three MISO-determined MVP transmission projects, one of which is a CapX2020 project, and investment in one other CapX2020 transmission project. The corporation has revised its consolidated capital expenditures expectation for 2013 from the range of $200million to $210 million anticipated in its initial capital budget to a range of $165 million to $175million. In the first quarter of 2013 Otter Tail Power Company revised downward its estimates of its share of capital expenditures required for the construction of the new air quality control system at Big Stone Plant from $265million to $218 million as a result of a reduction in expected costs due to prudent design changes, low bids in a buyer's market and in-house project management. In addition there have been changes to Big Stone area transmission project capital costs. The following table shows the corporation’s initial and revised 2013 through 2017 anticipated capital expenditures and electric utility average rate base: From February 2013 Earnings Release (in millions) Actual Capital Expenditures: Electric Segment: Transmission $
